       Case 2:01-cv-06049-MSG Document 156-1 Filed 02/08/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                      :
ROBERT WHARTON,                       :
                                      :     CIVIL ACTION
                  Petitioner,         :
                                      :
            v.                        :     No. 01-6049
                                      :
DONALD T. VAUGHN, et al.,             :     CAPITAL CASE
                                      :
                  Respondents.        :
_____________________________________

                                                 ORDER

         AND NOW, on this ___ day of February, 2019, upon consideration of the order of the
Court of Appeals for the Third Circuit dated January 11, 2018, affirming this Court’s denial of
habeas corpus relief as to the guilt phase of petitioner’s trial, and vacating its denial of
relief on the claim that petitioner's counsel was ineffective at his second penalty hearing for
failing to investigate and present evidence of his prison adjustment pursuant to Skipper v. South
Carolina, and remanding for further proceedings on that claim,

        AND upon a careful and independent review of all of the parties’ submissions and all
prior proceedings in this matter, it is hereby ORDERED that:

       The petition for a writ of habeas corpus is granted in part, as to the sentences of death, on
the ground of counsel’s ineffectiveness at the second penalty hearing. Petitioner shall be
released from custody unless the Commonwealth of Pennsylvania grants him a new sentencing
hearing or resentences him to life without parole within 180 days. This deadline may be
extended by this Court for good cause shown.



                                              BY THE COURT:



                                              __________________________

                                              Mitchell S. Goldberg, U.S.D.J.
